Citation Nr: 1445284	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2012, the Veteran testified by videoconference before the undersigned Veterans law judge.  A transcript of that hearing is of record.

In March 2014, the Board remanded this matter for additional development.  The Board finds there was not substantial compliance with the requested development and an addition remand is warranted.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss disability can be decided.  

The Veteran asserts that he has bilateral hearing loss as a resulted of noise exposure during service.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service.  

The Veteran has submitted statements from himself and his spouse that report that he had normal hearing before service and after separation his hearing deteriorated.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss or tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

Sensorineural hearing loss is subject to service connection based up a continuity of symptomatology as an organic disease of the nervous system.  38 C.F.R. 3.303(b) (2013).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connections based upon the continuity of symptomatology.  Accordingly, the Veteran's claims of continuity of symptomatology have been considered and addressed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, where hearing loss that is an organic disease of the nervous system manifested to a compensable degree within one year following separation from service, service connection shall be granted on the presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2013).

On the Veteran's May 1969 enlistment examination, the Veteran's audiometric test results were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
15
-5
0
20
35

On the Veteran's November 1971 separation examination, the Veteran's audiometric test results were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
30
25
10
20
10

A May 2014 VA examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of an event in service.  The examiner's rationale was that hearing acuity concerning the right ear showed no permanent threshold shift from entrance to separation from service and that hearing was within normal limits during service.  The rationale concerning the Veteran's left ear was that there was only one significant shift from the entrance examination to the separation examination affecting the 1000 Hertz level.  The examiner reported that shift indicated a middle ear pathology rather than any noise induced permanent threshold shift.  Therefore, the examiner concluded that it was not as likely as not that the Veteran's bilaterally hearing loss in his left ear was due to an event of noise exposure in the Army. 

The Board finds that that VA examination report is incomplete upon which to make a decision.  While the VA audiologist noted a review of the file and the Veteran's claimed exposure to noise from explosions and the firing of weapons, it appears the audiologist did not consider the Veteran's report of continuity of symptomatology of bilateral hearing loss since service, or additional reports from his spouse.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner did not opine whether hearing loss due to middle ear pathology was incurred during service as shown by the noted threshold shift.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current bilateral hearing loss disability taking in consideration the lay statements of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to assess the current nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The examiner should consider and acknowledge the Veteran's and his spouse's credible statements that they first noticed hearing loss during service and when the Veteran returned from the Republic of Vietnam.  Additionally, the examiner should reconcile the Veteran's reports that he first noticed hearing loss in service with the other evidence of record.  The examiner should indicate if the Veteran's pattern of hearing loss is consistent with a noise-induced hearing loss and the type of acoustic trauma described by the Veteran.  The VA examiner should also be advised that service connection for hearing loss may be established even if it is first shown after service if all the evidence assembled establishes that it was incurred as a result of in-service acoustic trauma.  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss began in or is related to service, to include excessive noise exposure during service.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any threshold shift during service at 1000 Hertz, and possibly at 500 Hertz, stated in the previous examination as due to middle ear pathology, constitutes a disability manifesting in service and whether there is any current hearing loss due to middle ear pathology that is related to that finding in service or that is a residual of that middle ear pathology during service.  A complete rationale for all opinions is requested.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

